 

Exhibit 10.2

 



SECOND AMENDMENT TO STOCK PLEDGE AND ESCROW AGREEMENT

 

This SECOND AMENDMENT TO STOCK PLEDGE AND ESCROW AGREEMENT (this “Second
Amendment”), dated as of February 9, 2012 amends that certain Stock Pledge and
Escrow Agreement dated as of August 16, 2010 between The Amacore Group, Inc., a
Delaware corporation (“Pledgor”), and Vicis Capital Master Fund, a series of the
Vicis Capital Master Trust, a trust formed under the laws of the Cayman Islands
(the “Vicis”), and Quarles & Brady LLP, as escrow agent (“Escrow Agent”) (as
amended by that certain First Amendment between the Company, the Purchaser, and
the Escrow Agent effective as of June 2, 2011, and as from time to time
hereafter amended, the “Pledge Agreement”). Capitalized terms used in this
Second Amendment without definition shall have the respective meanings ascribed
to them in the Pledge Agreement.

 

R E C I T A L S

WHEREAS, Vicis and Pledgor are parties to a Securities Purchase Agreement dated
August 16, 2010 (the “Purchase Agreement”) whereby Pledgor agreed to sell to
Vicis up to $5,000,000 in principal amount of its 15% Senior Secured Convertible
Notes due June 30, 2012 (as such Notes were so amended and restated pursuant to
the June Purchase Agreement).

 

WHEREAS, Vicis and Pledgor are parties to a Securities Purchase Agreement dated
June 2, 2011 (the “June Purchase Agreement”), whereby Pledgor agreed to sell to
Vicis up to $2,500,000 in principal amount of its 15% Senior Secured Convertible
Notes due June 30, 2012 (the “2012 Notes”), in exchange for up to $2,500,000
cash.

 

WHEREAS, Vicis and Pledgor are parties to the Amendment No. 1 to Securities
Purchase Agreement dated of even date herewith (the June Purchase Agreement as
amended by such First Amendment, the “Amended Purchase Agreement”), whereby
Pledgor has agreed to sell to Vicis up to an additional $1,500,000 in principal
amount of its 2012 Notes, in exchange for up to $1,500,000 cash.

 

WHEREAS, it is a condition precedent to Vicis entering into the Amended Purchase
Agreement that Pledgor execute and deliver to Vicis a second amendment to the
Pledge Agreement in the form hereof. This is the Second Amendment to Pledge
Agreement referred to in the Amended Purchase Agreement.

 

AGREEMENTS

In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor hereby
agrees with Vicis, as follows:

 

1

 

 

1. Definition of Notes. Recital B. of the Pledge Agreement shall be deleted and
shall be replaced in its entirety with the following:

 

B. Pursuant to the Securities Purchase Agreement dated August 16, 2010 between
Pledgor and Vicis, Vicis has agreed to make a loan of up to $5,000,000 (the
“Loan”) to Pledgor, to be evidenced (as so modified by and in accordance with
the Securities Purchase Agreement dated June 2, 2011, as amended, between
Pledgor and Vicis (the “Amended Purchase Agreement”)) by one or more Amended and
Restated 15% Senior Secured Convertible Notes due June 30, 2012, and pursuant to
the Amended Purchase Agreement, Vicis has agreed to make a loan of up to
$4,000,000 to Pledgor, to be evidenced by one or more 15% Senior Secured
Convertible Notes due June 30, 2012 (each such amended and restated note due
June 30, 2012, and each such note due June 30, 2012, a “Note” and collectively,
the “Notes”).

 

2. Execution. This Second Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or in other electronic form, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

3. Governing Law. The validity, construction and effect of this Second Amendment
shall be governed by the internal laws of the State of New York (without giving
effect to principles of conflicts of law).

 

4. Ratification. Except as expressly amended pursuant to this Second Amendment,
all terms and conditions of the Pledge Agreement are hereby ratified and
confirmed in all respects and shall continue in full force and effect. All
references to the Pledge Agreement shall hereafter refer to such Pledge
Agreement, as amended hereby.

 

5. Conflict.  In the event of any conflict between the Pledge Agreement and this
Second Amendment, the terms of this Amendment shall govern.

 

[Signature Page Follows]

 

2

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to Pledge
and Escrow Agreement to be duly executed and delivered as of the date first
above written.

 

 

THE AMACORE GROUP, INC.

By: /s/ Jay Shafer                 
       Name: Jay Shafer

        Title: CEO

 

 

VICIS CAPITAL MASTER FUND
  By: Vicis Capital LLC

By: /s/ Keith W. Hughes       
       Name: Keith W. Hughes

        Title:  Chief Financial Officer


 

 

 

  Accepted and Agreed by:       ESCROW AGENT:   QUARLES & BRADY LLP          
By:    /s/ Hoyt Stastney
           By: Hoyt Stastney, Partner

 

3

 

 

 

ACKNOWLEDGMENT AND CONSENT

The undersigned is an Issuer referred to in the Stock Pledge and Escrow
Agreement, dated as of August 16, 2010, made by Pledgor (as defined therein) in
favor of Vicis (as defined therein) (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), and hereby acknowledges
receipt of a copy of the foregoing Second Amendment to Stock Pledge and Escrow
Agreement, dated as of February [__], 2012, made by Pledgor in favor of Vicis
(the “Amendment”) amending the Pledge Agreement. The undersigned agrees for the
benefit of Vicis as follows:

1. The undersigned will be bound by the terms of the Pledge Agreement, as
amended by the Amendment, and will comply with such terms insofar as such terms
are applicable to the undersigned.

2. The undersigned will notify Vicis promptly in writing of the occurrence of
any of the events described in paragraph 5(a) of the Pledge Agreement.

 

 

[ISSUER NAME]

 

 

By: _______________

 

 

 

